Citation Nr: 1723033	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction secondary to hypertension, to include as secondary to medications prescribed for service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel





INTRODUCTION

The Veteran served on active duty from August 1971 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently-diagnosed erectile dysfunction is secondary to his service-connected hypertension and medications taken to treat hypertension.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to hypertension have been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his erectile dysfunction, first diagnosed by VA in November 2007, was caused or is aggravated by his service-connected hypertension and medications used to treat the same.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  This includes disability resulting from medications used to treat service-connected disability.  See, e.g., Velez v. West, 11 Vet.App. 148, 157 (1998) (discussing "an implicit secondary-service-connection claim that his gastrointestinal disorder was the result of, inter alia, pain medication taken for his service-connected right-shoulder condition").

The Board observes that there are multiple medical opinions in favor of a nexus between the Veteran's erectile dysfunction and his hypertension and anti-hypertensive medications.  In an April 2013 statement, the Veteran's former treating VA physician recounted the Veteran's medical history of hypertension and impotence, noting longstanding hypertension and current treatment with four anti-hypertensive medications.  He concluded that the anti-hypertensive medications "caused the impotence."  Similarly, in a May 2013 opinion, a private physician documented that hypertension and anti-hypertensive medications are among the 5 most common causes of erection problems, and it is "a known fact" that hypertension can cause erectile dysfunction.  Also supportive of a nexus is a September 2016 VA opinion noting that medical research indicates erectile dysfunction as being secondary to both hypertension and medications for hypertension, and that it is likely that the Veteran's hypertension exacerbated the erectile dysfunction.  The examiner supported the opinion with a physiological explanation of how high blood pressure causes impotence.

The only evidence weighing against the Veteran's claim is an opinion from the same September 2016 VA examiner finding that because of the presence of additional risk factors for hypertension, including diabetes mellitus and hypercholesterolemia, the Veteran's erectile dysfunction "cannot be deemed to have been incurred simply due to hypertension."  The examiner stated that without the use of mere speculation, "the hypertension cannot be deemed to be greater than 50% probability."  Given the speculative nature of the opinion, as well as the failure of the examiner to consider the use of four anti-hypertensive medications in addition to hypertension in rendering a direct opinion, it is deemed not probative.  Nor is the examiner's rationale that because the Veteran had additional risk factors sufficient to explain why his hypertension or medications for the same did not cause hypertension in light of other evidence supporting clear causation.  This is particularly true given the length history of diabetes and high cholesterol prior to November 2007, during which time erectile dysfunction was not shown.

In this regard, consistent with the positive opinions detailed above, the record shows that while the Veteran already had a longstanding history of diabetes and high cholesterol, in addition to hypertension, in the months prior to the onset of his erectile dysfunction in November 2007, the Veteran was placed on additional anti-hypertensive medications.  Specifically, the record shows that in January 2007, the Veteran was taking only Losartan for his blood pressure.  However, by March 2007, the Veteran was prescribed Atenolol and hydrochlorothiazide in addition to Losartan, for his blood pressure, and later, amlodipine and bumetanide.  The positive opinions are also consistent with the Veteran's competent statement on his April 2013 substantive appeal that his erectile dysfunction gradually improves when he does not take his daily anti-hypertensive medications, but then returns when he resumes his medication regimen.
 
In sum, the Board finds that the evidence is at least in relative equipoise, and accords more probative weight to the positive opinions as they are consistent with the medical evidence of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  Notably, they are not inconsistent with the negative opinion, which was based solely on the presence of risk factors in addition to the established ones of hypertension and anti-hypertensive medications.  As suggested by the Veteran in a June 2013 statement, the fact that there may be other factors contributing to his erectile dysfunction does not negate the probative evidence of record that his service-connected hypertension and prescribed anti-hypertensive medications are also contributing factors.  

Accordingly, the benefit of the doubt doctrine is for application and service connection is warranted for erectile dysfunction as secondary to hypertension and 




medications prescribed to treat hypertension.  38 C.F.R. § 3.310(a); Velez v. West, 11 Vet. App. 148, 158 (1998).


ORDER

Service connection for erectile dysfunction secondary to service-connected hypertension is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


